Title: Editorial Note on Franklin’s Accounts, 1780
From: 
To: 


One new account begins during the period covered by this volume.
XXIX. Franklin’s Account with Congress, October 4, 1780, to April 4, 1781: Historical Society of Pennsylvania, 3 pages. An account in William Temple Franklin’s hand recording Franklin’s official expenditures, including his salary payments and sums given from his “Private Purse” for which he drew reimbursement. These entries are duplicates of items recorded in other accounts, but the personal expenditures will be a particularly valuable record for the period after the Cash Book ends.
We also offer a summary of entries from Franklin’s accounts that have not found a place elsewhere in our annotation but that provide insights into his private and public life between July 1 and November 15, 1780.
Account XVI (Cash Book, XXVI, 3.)
This is the last volume that will be covered by the Cash Book, whose final page contains entries through mid-October. If Franklin continued this account in another ledger, it has not survived.
The expenses of the typefoundry continue to be the most consistent entries. Weekly salary payments to the staff (Hémery, Bieuville, Rocque, Madelon, and Garre) stopped from mid-July to mid-August, at which point Madelon was replaced, first by Baudegon, then on September 23, by Sophie. Draonet supplied wood in early July, and Hémery was paid twice for metal, on August 26 and again in mid-October.
Franklin noted some of the sums he loaned on behalf of Congress or gave outright to prisoners. Apart from the loan he extended to Duplessÿ, the only other entry was for “Three poor Frenchmen, who had been in the American Service, made Prisoners & just returned from England.” He gave them 72 l.t. on October 4.
Jean L’Air de Lamotte received 600 l.t. on August 7, wages for his first six months’ work as “Clerk.” Franklin paid for visits to the baths, bought fruit and flowers from a “Gardner” and an “Old Woman” on September 2, and subscribed to L’Esprit des journaux français et étrangers on September 17.
  Account XXIII (William Temple Franklin’s Account of Family Expences, XXIX, 3).
In this account, the household staff and local tradesmen take center stage. Arbelot and François, as usual, are compensated for their own food when they serve their masters at dinners away from home. Coimet, the cook, and François receive payments for “wages and wine,” and Mme Le Mare collects half-a-year’s payments for “washing & mending.” Franklin settles accounts with Brunel, the carpenter, Bernard the glazier, La Pierre the tinsmith, and Chabert, who has made him a pair of shoes. Cabaret continues to supply the household with stationery.
On July 4, Franklin purchases six volumes of Mémoires … des Chinois from the Parisian bookseller Nyon ainé, and on July 30 acquires “a Piece of new invented Black Silk” from M. Perron. On July 15 he pays duty on two cases that had arrived from Ostend, and on September 24 he settles the account of Honoré-Thomas Bligny, who furnished frames and prints. (Bligny published the engraving that is the frontispiece of this volume and showed a proof to Franklin on July 14; see the List of Illustrations.) In October Franklin buys a pair of plated candlesticks, purchases wax tapers, sends six yards of fine flannel to be dyed, and has his watch cleaned. He also pays 240 l.t. on October 8 to assist Thiery de la Veau, “on his Notes,” to return to his family in Boston.
In August, Franklin receives a number of deliveries of spirituous beverages. A gift of wine from Jonathan Williams, Jr., arrives on August 10, Boutard the limonadier furnishes 150 bottles of beer on the 12th, and Franklin orders 50 bottles of champagne on the 19th. All of this can be chilled thanks to the “Person who furnished the Ice during the Summer,” who receives 24 l.t. On November 13, the purchase of a pair of crutches signals that he is recovering from his attack of gout.
  Account XXV (Account of Postage and Errands, XXXII, 3).
Coimet, the cook, once again kept the records for the months covered by this volume. Letters are posted almost daily, and errands in Paris are run nearly that often. Coimet arranged for a carriage for the wine sent by Jonathan Williams, Jr. (see above). The only other expense is 15 s. on August 15 for sawing a load of wood.
  Account XXVII (Accounts of Public Agents in Europe, XXXII, 4).
Only a few entries, for sums paid by Ferdinand Grand on Franklin’s order, are unrecorded elsewhere. On July 10, Mr. Roger received 440 l.t. 18 s. 6 d. for “Gold, Silver & Copper Medals struck by Order of Congress.” On September 2, Franklin paid his overdue subscription fee to the Courier de l’Europe, and on September 18, the wine merchant Bousie’s account was finally settled: 294 l.t. for what he had supplied to Silas Deane in 1778. Miss Chaumont received what was due her for the hire of horses and carriages.
